   Case 5:19-cr-00073-JGB Document 27 Filed 06/05/20 Page 1 of 2 Page ID #:161
                                                                                                     FILED
                                                                                            CLERK,L'.S. DI97AICT COUR7


                               UNITED STATES DISTRICT COURT
                                                                                            June 5, 2020
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                         CEA"IRAL DIS̀i~BIC
                                                                                                         ,~I OF CALIFOR.~7A
                                                                                           HY:       Y 1Y1      DEPUTY



                                      CRIMINAL MINUTES -GENERAL
 Case No. ED CR 19-73 JGB                                                     Date     June 5, 2020
 Title          United States v. Benalyn Woods



 Present: The Honorable Michael R. Wilner
                     Veronica Piper                                             n/a
                     Deputy Clerk                                     Court Reporter /Recorder
          Attorneys Present for Government:                      Attorneys Present for Defendant:
                           n/a                                                   n/a
 Proceedings:              ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
violations) ofthe terms of Defendant's ❑probation / ~ supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                 ~       will appear for further proceedings as required if released.
                 ~       will not endanger the safety of any other person or the community if
                         released.


         The Court bases its findings on the following:
                 ~       Allegations in petition
                 ~       Lack of bail resources
                 ~       No stable residence or employment

                 ❑       Ties to foreign countries
                 ~       Previous failure to appear or violations of probation, parole, or release
                 ❑       Nature of previous criminal convictions
                 ~       Substance abuse



MRW-2SR(9/16)                             CRIMINAL MINUTES -GENERAL                                          Page 1 of2
   Case 5:19-cr-00073-JGB Document 27 Filed 06/05/20 Page 2 of 2 Page ID #:162


                             UI~IITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                                  CRIMINAL MINUTES -GENERAL
 Case No        ED CR 19-73 JGB                                          Date   June 5, 2020
 Title          United States v. Benalyn Woods


                 ❑      Already in custody on state or federal offense
                 ~      Refusal to interview with Pretrial Services




         ~       Defendant did not oppose the detention request.


                                                 * **
      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2SR(9/16)                          CRIMINAL MINUTES -GENERAL                               Page 2 of2
